                 Case 4:20-cv-01267-SBA Document 30 Filed 04/29/20 Page 1 of 3




 1    PRERAK SHAH
      Deputy Assistant Attorney General
 2
      PAUL G. FREEBORNE
 3    Trial Attorney
      U.S. Department of Justice
 4    Environment and Natural Resources Division
      P.O. Box 7611
 5
      Washington, D.C. 20044-7611
 6    Tel: (202) 305-0428
      Fax: (202) 305-0506
 7    paul.freeborne@usdoj.gov
 8    Attorneys for Federal Defendants

 9

10                                 IN THE UNITED STATES DISTRICT COURT
                                        FOR NORTHERN CALIFORNIA
11

12     SAVE OUR COUNTY, COMMUNITY                            )
       INPOWER                                               )
13     AND DEVELOPMENT                                       )
       ASSOCIATION INC., UNITED                              )
14     CONGREGATIONS OF METRO EAST, and                      )
15     SIERRA CLUB,                                          )
                                                             )
16     Plaintiffs,                                           )
                                                             )
17
       v.                                                    )
                                                                 No. 3:20-cv-01267
18                                                           )
                                                                 NOTICE OF APPEARANCE
       UNITED STATES DEFENSE LOGISTICS                       )
19     AGENCY, DARRELL K. WILLIAMS, in his                   )
20     official capacity as Director of the Defense          )
       Logistics Agency, UNITED STATES                       )
21     DEPARTMENT OF DEFENSE, MARK T.                        )
       ESPER, in his official capacity as Secretary of       )
22     the Department of Defense, HERITAGE                   )
23     ENVIRONMENTAL SERVICES, LLC, and                      )
       TRADEBE TREATMENT AND RECYCLING,                      )
24     LLC,                                                  )
                                                             )
25
            Defendants.
26

27             The United States hereby enters the appearance of Paul G. Freeborne as counsel on
28
     behalf of the federal defendants United States Defense Logistics Agency, Darrell K. Williams,

 2    NOTICE OF APPEARANCE ON BEHALF OF FEDERAL DEFENDANTS
      Case No. 3:20-cv-01267 -- 1
                Case 4:20-cv-01267-SBA Document 30 Filed 04/29/20 Page 2 of 3




 1 United States Department of Defense, and Mark T. Esper. Mr. Freeborne’s contact information

 2
     for service and delivery is:
 3
              Paul G. Freeborne
 4            United States Department of Justice
              Environment & Natural Resources Division
 5
              150 M Street NE
 6            Washington, D.C. 20002
 7            Mr. Freeborne’s telephone number is (202) 305-0428, his facsimile number is (202) 305-
 8
      0506, and his email address is paul.freeborne@usdoj.gov. During the maximum telework
 9
      situation stemming from Covid-19, Mr. Freeborne’s temporary direct telephone number is (434)
10

11    325-2062.

12            Respectfully submitted this 29th day of April, 2020,
13
                                                   PRERAK SHAH
14
                                                   Deputy Assistant Attorney General
15                                                 Environment and Natural Resources Division

16                                                 /s/ Paul G. Freeborne
17                                                 PAUL G. FREEBORNE
                                                   Trial Attorney
18                                                 Natural Resources Section
                                                   150 M Street, NE
19                                                 Washington, D.C. 20002
20                                                 Tel: (202) 305-0428
                                                   Fax: (202) 305-0506
21                                                 paul.freeborne@usdoj.gov
22
                                                   Attorneys for Federal Defendants
23

24

25

26

27

28


 2    NOTICE OF APPEARANCE ON BEHALF OF FEDERAL DEFENDANTS
      Case No. 3:20-cv-01267 -- 2
               Case 4:20-cv-01267-SBA Document 30 Filed 04/29/20 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE

 2          I, Paul G. Freeborne, hereby certify that, on April 29, 2020, I caused the foregoing to be served
     upon counsel of record through the Court’s electronic service system.
 3
             I declare under penalty of perjury that the foregoing is true and correct.
 4
                                                       /s/ Paul G. Freeborne
 5                                                     PAUL G. FREEBORNE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 2   NOTICE OF APPEARANCE ON BEHALF OF FEDERAL DEFENDANTS
     Case No. 3:20-cv-01267 -- 3
